Addendum 1 to Master Channel Agreement

This Addendum No. 1 (the “Addendum”) is entered into effective as of January 16,
2012 (the “Addendum Effective Date”) by and between EC America, Inc. (“immix”)
and Sourcefire, Inc. (“Manufacturer”) and modifies the Master Channel Agreement
dated March 21, 2011 by and between immix, Sourcefire and immixGroup, Inc. (the
“Agreement”). All capitalized terms used in this Addendum and not defined herein
shall have the meaning given to them in the Agreement.

Effective as of the Addendum Effective Date, Manufacturer and immix agree that
the Agreement shall be modified as follows:

1. Subject to the terms of this Addendum, immix and its Affiliates will be
permitted to sell Products, Support and Product Services to immix’s Authorized
Reseller for resale on the New York Office of General Services (“NY OGS”)
contract held by the Authorized Reseller (the “NY OGS Contract”).

2. The parties agree that all Products, Support and Product Services supplied or
manufactured by Manufacturer and sold or supplied for the NY OGS Contract shall
be supplied and sold pursuant to (a) the terms and conditions of the Agreement
and (b) the warranties contained in Section 72(d) of Appendix B (General
Specifications) of NY OGS Contract Solicitation, “RFP 21350, Group 77018
Comprehensive Telecommunications Equipment and Solutions (2009 Version).”

3. In the event of a conflict between the terms of this Addendum and the
Agreement, the terms of this Addendum shall control with respect to such
conflict.

4. Except as modified by this Addendum, the terms of the Agreement remain in
full force and effect.

The parties executing this Addendum as of the Addendum Effective Date set forth
above represent that they are duly authorized to do so and shall be the parties
notified in the event of any questions, concerns or disputes pertaining to this
Addendum.

 

EC America, Inc.     Sourcefire, Inc. /s/ Skip Liesegang     /s/ Nick Margarites
Name: Skip Liesegang     Name: Nick Margarites Title: Vice President     Title:
Vice President, Finance Date: 01/16/2012     Date: 01/16/2012